Case 3:17-cv-03226-MAS-DEA Document 74-2 Filed 03/19/20 Page 1 of 2 PagelD: 2095

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

AGUDATH ISRAEL OF AMERICA, a New
York non-profit corporation, and WR
PROPERTY LLC, a New Jersey limited
liability company,

Plaintiffs,
v.

TOWNSHIP OF JACKSON, NEW JERSEY,
MICHAEL REINA, ROBERT NIXON,
HELENE SCHLEGEL, JEFFREY PURPURO,
WILLIAM CAMPBELL, and KENNETH
PIESLAK,

Defendants.

 

Civ. No. 3:17-CV-03226

DECLARATION OF MORDECHAI BURNSTEIN

MORDECHAI BURNSTEIN declares as follows, pursuant to 28 U.S.C. § 1746:

1. I am a member of Agudath Israel of America and I have been a resident of Jackson

Township, New Jersey for over four years.

2. I submit this declaration in support of Plaintiffs’ Notice of Supplemental Authority

with respect to their motion for a preliminary injunction.

3. On December 19, 2019, Township of Jackson Mayor Michael Reina told me that the

the Township needs to: “Remove the ordinance ban, even the Council agreed to that,

the ban on schools.”

4. Mr. Reina was referring to Jackson Township Ordinance No. 03-17, which bans

schools from most of the Township.
Case 3:17-cv-03226-MAS-DEA Document 74-2 Filed 03/19/20 Page 2 of 2 PagelD: 2096

5. During that same conversation, Mr. Reina told me that former Township of Jackson
attorney Jean Cipriani, Esq., had drafted the School Ordinances (Jackson Township
Ordinances Nos. 03-17 and 04-17) on her own and without the knowledge and
direction of both Mr. Reina and the Township of Jackson Council.

6. On February 18, 2020, Kenneth Bressi, a current member of the Township of Jackson
Council telephoned me and advised me of a conversation he had the night before on
February 17, 2020 with Scott Martin, a former member of the Township of Jackson
Council.

7. Scott Martin was on the Township of Jackson Council when the School Ordinances
were passed.

8. Mr. Bressi told me that Mr. Martin had told him (Mr. Bressi) that before the
Township of Jackson Council meeting to vote on the the School Ordinances, Michael
Reina threatened Mr. Martin in order to secure his vote for the School Ordinances.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
Executed on February 21, 2020

MORDECHAI BURNSTEIN
